Case 1:21-cr-00082-DKW Document 3 Filed 06/03/21 Page 1 of 2         PageID #: 10




JUDITH A. PHILLIPS                                              FILED IN THE


Acting United States Attorney
                                                       UNITED STA TES DISTRICT COURT
                                                              STATES
                                                            DISTRICT OF HAWAII
                                                         Jun 3, 2021, 2:23pm
                                                                                     r
District of Hawaii                                              Rynne,, Clerk ooff Court
                                                       Michelle Rynne




MICHAEL NAMMAR
MARK INCIONG CA BAR # 163443
MICAH SMITH
Assistant U.S. Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541 -2850
Facsimile: (808) 541 -2958
Email: michael.namm ar@usdoj .gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAW All

UNITED STATES OF AMERICA, ) CR. NO. 21-00082 LEK
                          )
               Plaintiff, ) NOTICE OF RELATED CASE
                          )
   vs.                    )
                          )
TRICIA CASTRO,            )
                          )
               Defendant. )
                          )
_ _ _ _ _ _ _ _ _ _)

                        NOTICE OF RELATED CASE
 Case 1:21-cr-00082-DKW Document 3 Filed 06/03/21 Page 2 of 2         PageID #: 11




      Pursuant to Hawaii Local Rule 40.2 and Crim. Local Rule 12.3, the United

States Attorney gives notice herein that the above-captioned Information involves

the same transaction(s) and subject matter as the following previous proceedings:

United States v. Michael Miske, et al., Cr. No. 19-00099 DKW-KJM.

      DATED: June 3, 2021 , Honolulu, Hawaii.

                                      Respectfully submitted,

                                      JUDITH A. PHILLIPS
                                      Acting United States Attorney
                                      District of Hawaii


                                       By /s/ Michael Nammar
                                          MICHAEL NAMMAR
                                          MARK INCIONG
                                          MICAH SMTIH
                                          Assistant U.S. Attorneys

                                            Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA




                                        2
